                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION

KINGDOM OF ORIGINAL AMERICA,
Warin West Administrator                                                  PLAINTIFF

v.                              No. 2:19-CV-02005

DOUBLE “L” INVESTMENTS OF
BOONEVILLE, LLC; and DISTRICT
COURT OF SEBASTIAN COUNTY,
ARKANSAS, FORT SMITH DIVISION                                         DEFENDANTS

                                   JUDGMENT

     Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE.

     IT IS SO ADJUDGED this 22nd day of January, 2019.


                                                    /s/P. K. Holmes, ΙΙΙ
                                                    P.K. HOLMES, III
                                                    CHIEF U.S. DISTRICT JUDGE
